COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Joseph Andrew Beach v. Christine Nicole Beach

Appellate case number:       01-19-00123-CV

Trial court case number:     18-DCV-257354

Trial court:                 328th District Court of Fort Bend County

        On March 19, 2019, this Court declared appellant indigent and ordered the trial court
clerk to provide a complete copy of the clerk’s record and reporter’s record to appellant.
On May 17, 2019, appellant filed an incomplete appellant’s brief, stating that he does not
have a copy of the reporter’s record taken on February 4, 2019. On the same day, appellant
also filed a motion, attempting to appeal our previous order denying appellant’s previous
motion for extension of time to file a brief once he has received a copy of the February 4
record. We construe appellant’s motion as a motion for extension of time to file his
appellate brief.
        Pursuant to Texas Rule of Appellate Procedure 34.6, the trial court clerk in the above
trial cause number is ordered to provide a copy of the February 4, 2019 reporter’s record
to appellant without cost. The trial court clerk shall further certify to this Court, within 15
days of the date of this order, the date upon which delivery of the February 4, 2019
reporter’s record to appellant is made. See TEX. R. APP. P. 35.3.
       Accordingly, we strike appellant’s incomplete brief filed on May 17, 2019. We
grant appellant’s motion for extension of time to file a brief. Appellant’s brief will be due
July 15, 2019. See TEX. R. APP. P. 38.6(d).
       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack______
                 Acting individually  Acting for the Court


Date: ___May 30, 2019___